DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/07/2018.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Drawings
The Drawings filed on 12/07/2018 are acceptable for examination purposes.

Specification
The Specification filed on 12/07/2018 is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101. 
In reference to Claim 1
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is directed to a machine.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Limitation “determine, using a first part of the user information retrieved to determine a first recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “determine, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “analyze the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “obtain, based in part on the selected one or more recommendation scores transferred, a total recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “a non-transitory memory storing instructions” is recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a).
Limitation “a processor configured to execute the instructions” is recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a).


Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
Limitation “a non-transitory memory storing instructions” is directed to storing and retrieving information in memory. Storing and retrieving information in memory is well-understood, routine, conventional activity as per MPEP 2106.05(d).
Limitation “in response to a determination that user information and cross-domain information is available for processing, retrieve a set of data associated with a user” is directed to receiving data over a network. Receiving data over a network Limitation “present, a recommendation on a user device based on the total recommendation score obtained” is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).
Limitation “transfer the selected one or more of the first and second recommendation scores to an ensemble machine learning model” is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).

In reference to Claim 2. The claim recites the additional limitation of “the first recommendation score is obtained using one of a random walk model and a clustering model”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 3. The claim recites the additional limitation of “the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 4. The claim recites the additional limitation of “the clustering model uses profile information from the user information retrieved to determine the first recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 5. The claim recites the additional limitation of “the second recommendation score is obtained using a cross-domain filtering model”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a). 

In reference to Claim 6. The claim recites the additional limitation of “the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score”, the additional limitation is directed to the abstract idea of a mental process 

In reference to Claim 7. The claim recites the additional limitation of “wherein the ensemble machine learning model includes a decision tree model and use one or more of the first and second recommendation scores to obtain the total recommendation score”, the additional limitation is directed to the transfer limitation of claim 1 which is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d). The additional limitation of claim 7 is also directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).

In reference to Claim 8. The claim recites the additional limitation of “a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 9
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is directed to a process.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?

Limitation “determining, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “analyzing the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “obtaining, based in part on the selected one or more recommendation scores transferred, a total recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “presenting, a recommendation on a user device based on the total recommendation score obtained” is recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a).

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
Limitation “in response to a determination that user information and cross-domain information is available for processing, retrieving a set of data associated with a user” is directed to receiving data over a network. Receiving data over a network Limitation “present, a recommendation on a user device based on the total recommendation score obtained” is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).
Limitation “transfering the selected one or more of the first and second recommendation scores to an ensemble machine learning model” is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).

In reference to Claim 10. The claim recites the additional limitation of “the first recommendation score is obtained using one of a random walk model and a clustering model”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 11. The claim recites the additional limitation of “the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 12. The claim recites the additional limitation of “the clustering model uses profile information from the user information retrieved to determine the first recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 13. The claim recites the additional limitation of “the second recommendation score is obtained using a cross-domain filtering model”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a). 

In reference to Claim 14. The claim recites the additional limitation of “the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a). 

In reference to Claim 15. The claim recites the additional limitation of “wherein the ensemble machine learning model includes a decision tree model and use one or more of the first and second recommendation scores to obtain the total recommendation score”, the additional limitation is directed to the transfer limitation of claim 9 which is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d). The additional limitation of claim 15 is also directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).

In reference to Claim 16. The claim recites the additional limitation of “a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 17
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is directed to manufacture.

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Limitation “determining, using a first part of the user information retrieved to determine a first recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “determining, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).
Limitation “analyzing the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select” is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper. MPEP 2106.04(a).

Limitation “presenting, a recommendation on a user device based on the total recommendation score obtained” is recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a).
Limitation “a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations” is recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a).

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. MPEP 2106.04(d).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
Limitation “in response to a determination that user information and cross-domain information is available for processing, retrieving a set of data associated with a user” is directed to receiving data over a network. Receiving data over a network Limitation “present, a recommendation on a user device based on the total recommendation score obtained” is directed to transmitting data over a network. Transmitting data over a network is well-understood, routine, conventional activity as per MPEP 2106.05(d).


In reference to Claim 18. The claim recites the additional limitation of “the first recommendation score is obtained using one of a random walk model and a clustering model”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 19. The claim recites the additional limitation of “the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

In reference to Claim 20. The claim recites the additional limitation of “a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score”, the additional limitation is directed to the abstract idea of a mental process (thinking) that can be performed in the human mind, or by a human using a pen and paper MPEP 2106.04(a).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claims 5 and 14. The claim recites “the second recommendation score is obtained using a cross-domain filtering model”. Examiner notes that the Instant Specification does not disclose what is a “cross-domain filtering model”, and it does not disclose a “cross-domain filtering” process that would result in a recommendation score.

In reference to Claims 6 and 15. The claim recites “the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score”. Examiner notes that the Instant Specification does not disclose what is a “cross-domain filtering model”, and it does not disclose a “cross-domain filtering” process that would result in a recommendation score.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claim 5. The claim recites “the second recommendation score is obtained using a cross-domain filtering model”. Examiner notes that the Instant Specification does not disclose what is a “cross-domain filtering model”, and it does not disclose a “cross-domain filtering” process that would result in a recommendation score. Because the Instant Specification does not have support for the limitation, the broadest reasonable interpretation for the limitation is that a second recommendation score is obtained from a model.

In reference to Claim 6. The claim recites “the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score”. Examiner notes that the Instant Specification does not disclose what is a “cross-domain filtering model”, and it does not disclose a “cross-domain filtering” process that would result in a recommendation score. Because the Instant Specification does not have support for the limitation, the broadest reasonable interpretation for the limitation is that a second recommendation score is obtained from a model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter SINGH) US 20190066186 A1 in view of Dandekar et al. (hereinafter Dandekar) US 10469504 B1.
In reference to Claim 1. SINGH teaches a system, comprising:
“a non-transitory memory storing instructions” (SINGH in at least Fig. 4 and ¶ [0013]);
“a processor configured to execute the instructions” (SINGH in at least Fig. 4 and ¶ [0013]) to cause the system to:
“in response to a determination that user information and cross-domain information is available for processing, retrieve a set of data associated with a user” (SINGH in at least ¶ [0005], ¶ [0009], and ¶ [0010] discloses collecting a first set of data and a second set of data “The first set of data includes demographic information of the one or more entities. The second set of data includes information associated with the interaction between the at least one entity of the one or more entities with another entity of the one or more entities. The first set of data and the second set of data are collected in real time”);
“determine, using a first part of the user information retrieved to determine a first recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information);
“determine, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information);
“analyze the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select” (SINGH in at least ¶ [0041] discloses the analyzing module “the analyzing module 206 analyzes the one or more reviews given by the one or more entities 102 in real time by using Natural language processing techniques” and “the analyzing module 206 analyzes the data on the basis of likes, dislikes, age, gender, purchase history, browsing history. In addition, the analyzing module 206 analyzes the data on the basis of ratings, reviews and preferences of the one or more entities 102 in the plurality of domains”);
“present, a recommendation on a user device based on the total recommendation score obtained” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses “Once the user A request for the recommendation, the cross domain recommendation system 108 ranked the list of the one or more entities 102b with the help of ranking module 210. After ranking of the one or more entities 102b, the cross domain recommendation system 108 recommends a list of the one or more entities 102b to the user A in a ranked manner”. In at least Fig. 1 discloses the communication devices).


“transfer the selected one or more of the first and second recommendation scores to an ensemble machine learning model”;
“obtain, based in part on the selected one or more recommendation scores transferred, a total recommendation score”;
However, Dandekar discloses:
“transfer the selected one or more of the first and second recommendation scores to an ensemble machine learning model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time);
“obtain, based in part on the selected one or more recommendation scores transferred, a total recommendation score” (Dandekar in at least Fig. 8, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses obtaining a final score; see at least equation 3);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH and Dandekar. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new domain based on the interaction of the one or more entities in a plurality of domains. Dandekar teaches predicting a metric value for an entity associated with a query node in a graph that represents a network. One of ordinary skill would have motivation to combine SINGH and Dandekar because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique 

In reference to Claim 2. SINGH and Dandekar teach the system of claim 1 (as mentioned above), wherein:
Dandekar further discloses:
“the first recommendation score is obtained using one of a random walk model and a clustering model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections).

In reference to Claim 4. SINGH and Dandekar teach the system of claim 2 (as mentioned above), wherein:
SINGH further discloses:
“the clustering model uses profile information from the user information retrieved to determine the first recommendation score” (SINGH in at least ¶ [0005], ¶ [0009], ¶ [0010], ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”).

In reference to Claim 5. SINGH and Dandekar teach the system of claim 1 (as mentioned above), wherein:
SINGH further discloses:
“the second recommendation score is obtained using a cross-domain filtering model” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information).

In reference to Claim 6. SINGH and Dandekar teach the system of claim 1 (as mentioned above), wherein:
SINGH further discloses:
“the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information).

In reference to Claim 7. SINGH and Dandekar teach the system of claim 1 (as mentioned above), wherein:
Dandekar further discloses:
“the ensemble machine learning model includes a decision tree model and use one or more of the first and second recommendation scores to obtain the total recommendation score” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections).

In reference to Claim 8. SINGH and Dandekar teach the system of claim 1 (as mentioned above), wherein:

“a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections. These sections disclose obtaining a final score; see at least equation 3).

In reference to Claim 9. SINGH teach a method, comprising:
“in response to a determination that user information and cross-domain information is available for processing, retrieving a set of data associated with a user” (SINGH in at least ¶ [0005], ¶ [0009], and ¶ [0010] discloses collecting a first set of data and a second set of data “The first set of data includes demographic information of the one or more entities. The second set of data includes information associated with the interaction between the at least one entity of the one or more entities with another entity of the one or more entities. The first set of data and the second set of data are collected in real time”);
“determining, using a first part of the user information retrieved to determine a first recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information);
“determining, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated 
“analyzing the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select and use for further processing” (SINGH in at least ¶ [0041] discloses the analyzing module “the analyzing module 206 analyzes the one or more reviews given by the one or more entities 102 in real time by using Natural language processing techniques” and “the analyzing module 206 analyzes the data on the basis of likes, dislikes, age, gender, purchase history, browsing history. In addition, the analyzing module 206 analyzes the data on the basis of ratings, reviews and preferences of the one or more entities 102 in the plurality of domains”);
“presenting, a recommendation on a user device based on the total recommendation score obtained” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses “Once the user A request for the recommendation, the cross domain recommendation system 108 ranked the list of the one or more entities 102b with the help of ranking module 210. After ranking of the one or more entities 102b, the cross domain recommendation system 108 recommends a list of the one or more entities 102b to the user A in a ranked manner”. In at least Fig. 1 discloses the communication devices).

SINGH does not explicitly disclose:
“transferring the selected one or more of the first and second recommendation scores to an ensemble machine learning model”;
“obtaining, based in part on the selected one or more recommendation scores transferred, a total recommendation score”;
However, Dandekar discloses:
“transferring the selected one or more of the first and second recommendation scores to an ensemble machine learning model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time);
“obtaining, based in part on the selected one or more recommendation scores transferred, a total recommendation score” (Dandekar in at least Fig. 8, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses obtaining a final score; see at least equation 3);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH and Dandekar. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new domain based on the interaction of the one or more entities in a plurality of domains. Dandekar teaches predicting a metric value for an entity associated with a query node in a graph that represents a network. One of ordinary skill would have motivation to combine SINGH and Dandekar because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the 

In reference to Claim 10. SINGH and Dandekar teach the method of claim 9 (as mentioned above), wherein:
Dandekar further discloses:
“the first recommendation score is obtained using one of a random walk model and a clustering model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections).

In reference to Claim 12. SINGH and Dandekar teach the method of claim 10 (as mentioned above), wherein:
SINGH further discloses:
“the clustering model uses profile information from the user information retrieved to determine the first recommendation score” (SINGH in at least ¶ [0005], ¶ [0009], ¶ [0010], ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data includes demographic information of the one or more entities. The second set of data includes information associated with the interaction between the at least one entity of the one or more entities with another entity of the one or The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”).

In reference to Claim 13. SINGH and Dandekar teach the method of claim 9 (as mentioned above), wherein:
SINGH further discloses:
“the second recommendation score is obtained using a cross-domain filtering model” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information).

In reference to Claim 14. SINGH and Dandekar teach the method of claim 9 (as mentioned above), wherein:
SINGH further discloses:
“the cross-domain filtering model uses a combination of a user information and cross-domain information to determine the second recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at 

In reference to Claim 15. SINGH and Dandekar teach the method of claim 9 (as mentioned above), wherein:
SINGH further discloses:
“the ensemble machine learning model includes a decision tree model and use one or more of the first and second recommendation scores to obtain the total recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the 

In reference to Claim 16. SINGH and Dandekar teach the method of claim 9 (as mentioned above), wherein:
Dandekar further discloses:
“a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections. These sections disclose obtaining a final score; see at least equation 3).

In reference to Claim 17. SINGH teach a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations (SINGH in at least Fig. 4 and ¶ [0013]) comprising:
“in response to a determination that user information and cross-domain information is available for processing, retrieving a set of data associated with a user” (SINGH in at least ¶ [0005], ¶ [0009], and ¶ [0010] discloses collecting a first set of data and a second set of data “The first set of data includes demographic information of the one or more entities. The 
“determining, using a first part of the user information retrieved to determine a first recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or more entities in each cluster of the one or more clusters. The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information);
“determining, using a second part of the user information or cross-domain information retrieved to determine a second recommendation score” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses the ranking module and the recommendation module “The first set of data and the second set of data are associated with the one or more entities 102. At step 312, the cross domain recommendation system 108 ranks the one or The ranking is based on at least one of a calculated distance between one or more values associated with the entity model and one or more feature values associated with the one or more entities. In addition, the ranking is based on the one or more mapped features of the one or more entities 102 with the one or more entity preferences of the one or more entities 102. Further, the ranking is based on the correlation of the one or more entities 102 with other entities. At step 314, the cross domain recommendation system 108 recommends at least one entity associated with at least one domain of the plurality of domains to the one or more entities 102 based on the ranking”. Examiner notes that at least this section disclose the ranking based on at least two recommendation scores using the first set of data and the second set of data which as mentioned above are the user information and cross-domain information);
“analyzing the first recommendation score and the second recommendation score to determine which one or more of the first and second recommendation scores to select and use for further processing” (SINGH in at least ¶ [0041] discloses the analyzing module “the analyzing module 206 analyzes the one or more reviews given by the one or more entities 102 in real time by using Natural language processing techniques” and “the analyzing module 206 analyzes the data on the basis of likes, dislikes, age, gender, purchase history, browsing history. In addition, the analyzing module 206 analyzes the data on the basis of ratings, reviews and preferences of the one or more entities 102 in the plurality of domains”);
“presenting, a recommendation on a user device based on the total recommendation score obtained” (SINGH in at least ¶ [0043], ¶ [0044], ¶ [0046], ¶ [0050], ¶ [0056] discloses “Once the user A request for the recommendation, the cross domain recommendation system 108 ranked the list of the one or more entities 102b with the help of ranking module 210. After 

SINGH does not explicitly disclose:
“transferring the selected one or more of the first and second recommendation scores to an ensemble machine learning model”;
“obtaining, based in part on the selected one or more recommendation scores transferred, a total recommendation score”;
However, Dandekar discloses:
“transferring the selected one or more of the first and second recommendation scores to an ensemble machine learning model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time);
“obtaining, based in part on the selected one or more recommendation scores transferred, a total recommendation score” (Dandekar in at least Fig. 8, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses obtaining a final score; see at least equation 3);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH and Dandekar. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new 

In reference to Claim 18. SINGH and Dandekar teach the non-transitory machine-readable medium of claim 17 (as mentioned above), wherein:
Dandekar further discloses:
“the first recommendation score is obtained using one of a random walk model and a clustering model” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections).

In reference to Claim 20. SINGH and Dandekar teach the non-transitory machine-readable medium of claim 17 (as mentioned above), wherein:

“a total recommendation score is obtained using the ensemble machine learning model and a combination of the first recommendation score, the second recommendation score, and a third recommendation score” (Dandekar in at least Fig. 5, Fig. 8, Fig. 9, Col. 7 line 1 to Col. 8 line 6, and Col. 9 line 12 to Col. Col. 12 line 23 discloses a random forest, a random walk, generating a plurality of recommendation scores, analyzing the scores to select which ones to send to the random forest; examiner notes that random forests or random decision forests are an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time. See at least Fig. 8, Fig. 9, and corresponding sections. These sections disclose obtaining a final score; see at least equation 3).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter SINGH) US 20190066186 A1 in view of Dandekar et al. (hereinafter Dandekar) US 10469504 B1 in view of Chou et al. (hereinafter Chou) US 20090119265 A1.
In reference to Claim 3. SINGH and Dandekar teach the system of claim 2 (as mentioned above), wherein:
SINGH and Dandekar do not explicitly disclose:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”;
However, Dandekar discloses:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score” (Chou 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH, Dandekar, and Chou. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new domain based on the interaction of the one or more entities in a plurality of domains. Dandekar teaches predicting a metric value for an entity associated with a query node in a graph that represents a network. One of ordinary skill would have motivation to combine SINGH, Dandekar, and Chou because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to Claim 11. SINGH and Dandekar teach the method of claim 10 (as mentioned above), wherein:
SINGH and Dandekar do not explicitly disclose:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”;
However, Dandekar discloses:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score” (Chou 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH, Dandekar, and Chou. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new domain based on the interaction of the one or more entities in a plurality of domains. Dandekar teaches predicting a metric value for an entity associated with a query node in a graph that represents a network. One of ordinary skill would have motivation to combine SINGH, Dandekar, and Chou because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to Claim 19. SINGH and Dandekar teach the non-transitory machine-readable medium of claim 18 (as mentioned above), wherein:
SINGH and Dandekar do not explicitly disclose:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score”;
However, Dandekar discloses:
“the random walk model uses a combination of user profile information and peer-to-peer transactions from the user information to determine the first recommendation score” (Chou 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine SINGH, Dandekar, and Chou. SINGH teaches a cross domain recommendation system that recommends at least one entity of one or more entities to the one or more entities in a new domain based on the interaction of the one or more entities in a plurality of domains. Dandekar teaches predicting a metric value for an entity associated with a query node in a graph that represents a network. One of ordinary skill would have motivation to combine SINGH, Dandekar, and Chou because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126